TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00556-CV



                     In re Phillip Orlando Jones and Walter Lee Hall, Jr.


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


               Phillip Orlando Jones and Walter Lee Hall, Jr., have filed a petition for writ of

mandamus and motion for temporary relief. See Tex. R. App. P. 52.8, 52.10. Having reviewed

the petition and the record, we overrule the motion for temporary relief and deny the petition for writ

of mandamus.




                                               David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Filed: September 10, 2010